Citation Nr: 0514694	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO granted service connection for PTSD.  The 
veteran filed a notice of disagreement (NOD) in November 2003 
and the RO issued a statement of the case (SOC) in December 
2003.  The veteran filed a substantive appeal in February 
2004.

As the veteran has perfected an appeal as to the initial 
rating assigned for PTSD following the grant of service 
connection, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing appeals from original 
awards from claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In November 2003, the veteran filed a claim for a total 
disability based on individual unemployability.  As the RO 
has not adjudicated this issue, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the March 12, 2002, effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by irritability, difficulty sleeping, 
preoccupation with war experiences, depression, and 
occasional crying spells; these symptoms reflect no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
service-connected PTSD are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the December 2003 SOC and the RO's letters of April 
2002, November 2003, and January 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the claim on appeal, and the bases for the 
denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

The Board also finds that the RO's notice letters of April 
2002, November 2003, and January 2004 satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he identify and provide the necessary 
releases for any medical providers from whom he wished the RO 
obtain medical records and consider evidence.  The veteran 
was also informed that he could submit statements from 
individuals who were able to describe from their knowledge 
and personal observation in what manner his disability was 
worse.  He was also asked to submit medical records in his 
possession.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the veteran's 
claim and the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the RO notified the veteran of the 
VCAA duties to notify and assist in its letters of April 
2002, November 2003, and January 2004.  The veteran indicated 
that he received treatment through the VA Medical Center 
(VAMC) in Buffalo, New York. 

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran with his claim.  
VA treatment records have been obtained and associated with 
the file.  The veteran was also afforded a VA examination, 
the report of which is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim currently on appeal.

II. Background

The claims file includes treatment records from the Buffalo 
VAMC, dated May to December 2002.  The record of a counseling 
session in May 2002 notes complaints of irritability, 
insomnia and depression.  The veteran admitted to having 
crying spells once in a while.  He also expressed feelings of 
hopelessness, but denied suicidal or homicidal ideation.  He 
reported a 10-year relationship with his girlfriend that was 
not good, and indicated that he had other friends with whom 
he spent time visiting.  The veteran indicated that he had 
been married for three years, but that the marriage ended in 
1978.  The veteran reported that he had three children with 
his ex-wife, but that he has had no contact with them.  
Reportedly, he abused alcohol for many years and used drugs., 
primarily marijuana.  On examination, the veteran's affect 
and mood were mildly irritable and anxious; however, the 
examiner noted that there was no evidence of delusion or 
hallucination, or suicidal or homicidal ideas.  His memory 
was grossly intact, but his insight was limited.  

When seen in June 2002, the veteran again discussed his 
children, indicating that after the divorce from his wife, he 
had no means to support his children so he allowed his ex-
wife's new husband to adopt them.  He indicated that he 
currently did not know where his children were and, while he 
thought about them, he felt it was best to remain out of 
their lives.  He reported that he last worked about one year 
ago doing tree removal.  He reported being laid off due to 
the fact that there were too many workers.  The examiner 
noted that there continued to be no evidence that the veteran 
was an imminent risk to harm himself or others.  

During a July 2002 counseling session, the veteran indicated 
that he was living with his mother and younger brother.  He 
reported that his brother cursed at him and caused friction 
whenever possible.  He indicated that the two of them had 
fought in the past, but hoped to avoid that from happening 
again.  He noted that his brother was bigger than himself and 
admitted that, if it came down to it, he would defend 
himself.  He believed his brother had a psychological 
problem, but refused to get help.  The veteran indicated that 
he was trying to avoid conflict by moving out of the house.  
He reported having a good relationship with his mother.  
Although he denied thoughts of harming himself or others, the 
psychologist thought he was at moderate risk to harm himself 
or others.  The examiner noted that there was no apparent 
need for hospitalization, at that time.  

The veteran underwent VA examination in November 2002.  His 
reported medical history was consistent with previous 
statements.  The veteran indicated that he had not worked 
since the late 1970s, although he did work for an older 
brother at his deli throughout the 1980s and into the early 
1990s.  Reportedly, he ran the cash register and stocked 
shelves.  He indicated that he was relieved when the store 
closed down because it was located in a dangerous area and it 
was like working in a "war zone."  The veteran reported 
being on medication for the past eight months.  On 
examination, the veteran recalled being treated by the 
examiner five years earlier, while he was receiving inpatient 
treatment.  The examiner noted that his thoughts centered 
around how bad his life had been since he left Vietnam, and 
that the events of Vietnam had taken an emotional toll on the 
veteran from which he had not recovered.  The examiner also 
noted that outpatient treatment appeared to have stabilized 
him, somewhat, over all.  During the examination, his thought 
processes were coherent.  There was no evidence of delusional 
features and he did not appear to be responding to internal 
stimuli, such as auditory hallucinations.  The veteran's 
judgment was considered fair, and the examiner expressed 
belief that the veteran was not actively dangerous to himself 
or others.  He opined that the veteran's overall function 
appeared to have worsened since last seen by the examiner in 
July 1997.  The diagnoses were chronic, severe, PTSD, and 
alcohol dependence, in partial remission.  The examiner noted 
that the veteran had ongoing stresses, including a limited 
social support system and lack of contact with his children, 
and assigned a Global Assessment Functioning (GAF) score of 
44; the examiner explained that this was due to an apparent 
decline over the last five years, from a psychiatric 
standpoint.  

VAMC records dated in November 2002 reflect the veteran's 
report of a recent legal situation involving his girlfriend.  
He indicated that she made false accusations against him, but 
that the court dropped the charges.  He expressed feelings of 
betrayal and deep hurt.  He reported trying to work through 
the issue with the support of family and friends.  The 
veteran reported that his alcohol consumption had dropped and 
that he could go a week or more without a drink.  He 
continued to deny thoughts of harming himself or others and 
was considered, by the psychologist, not to be a high risk 
for lethality.

In December 2002, the veteran reported that he was not 
sleeping as well as usual with his nightmares.  He expressed 
concern over his legal problem, but did not show major 
symptoms.  



III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The veteran's PTSD has been rated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the veteran's disability.

Under that formula, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

While the November 2002 examiner noted that the veteran's 
disability had declined over the prior 5-year period, the 
overall medical evidence suggests that, with  treatment and 
medication, the veteran's PTSD symptoms have essentially 
stabilized.  Manifestations of the disability primarily have 
included irritability, difficulty sleeping, depression, and 
occasional crying spells.  Despite these symptoms, the 
evidence does not establish that his PTSD results in at least 
occupational and social impairment with deficiencies in most 
areas-which is required for assignment of the next higher 
rating.  While the veteran's conflict with his younger 
brother has been noted, until more recent legal difficulties, 
the veteran had maintained a long-term relationship with his 
girlfriend, was close to his mother, and spent time with 
friends.  In fact, the veteran noted that he has relied on 
support from family and friends to work through a difficult 
situation in his life.  While the medical records reflect 
that the veteran has not had a a relationship with his three 
children, this estrangement has not been associated with his 
PTSD symptoms.  As noted, after his divorce from his wife, 
the veteran made a conscious decision to not be a part of 
their lives because he was not then able to support them.

Although his mood has been described as irritable, he has not 
appeared to exhibit impaired impulse control or violent 
behavior.  Notably, he has indicated that he tries to avoid 
conflict with his younger brother, who, by his account, has 
tried to cause friction at every opportunity.  The veteran  
has reported experiencing some some legal troubles, but there 
is no evidence that such have, in any way, been related to 
his PTSD.

The veteran's memory has been grossly intact, and, on one 
occasion, he even recalled being treated briefly by the VA 
examiner five years earlier.  At no time during the period 
pertinent to this appeal has he endorsed any thoughts of 
harming himself or others.  There also has been no evidence 
of delusions or hallucinations.

When the veteran has addressed his past employment history, 
there was no indication that his PTSD has severely interfered 
with any job.  In June 2002, he indicated that he had been 
laid off from his most recent job doing tree removal because 
there were too many workers.

During the November 2002 VA examination, the veteran's 
thought processes were coherent and his judgment was 
considered fair.  This assessment appears consistent with the 
evidence discussed.  Although he was not shown to have major 
symptoms in December 2002, it appears that his PTSD greatly 
affected his outlook.  During the examination, the examiner 
noted that the veteran's thoughts centered around how bad his 
life had been since he left Vietnam.  This was apparent in 
the report, as much of the report was dedicated to the 
retelling of the veteran's accounts of his Vietnam 
experience.  These experiences, according to the examiner, 
took their toll on the veteran, emotionally, and he, 
essentially, has not since recovered. 

The Board finds that, overall, the veteran's symptoms, 
described above, are not eflective of greater social and 
occupational impairment than with reduced reliability and 
productivity, which is the level of impairment contemplated 
in the currently assigned 50 percent disability rating. 

At no point since the March 12, 2002 effective date of the 
grant of service connection has the veteran's PTSD met the 
criteria for at least the next higher, 70 percent, 
evaluation.  As noted above, the 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas.  However, the veteran has not 
manifested any of the symptoms listed under the criteria for 
a 70 percent rating and, while the list is not all inclusive, 
the symptoms that are manifested are not shown to result in 
deficiencies in most areas, such as work, school, family 
relationships, judgment, or thinking or mood. 

The Board notes that, while a GAF score of 44 was assigned by 
the November 2002 VA examiner (the only GAF of record during 
the period in question), this score, alone, does not provide 
a basis for assignment of at least the next higher, 70 
percent, rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score between 41 
and 50 is indicative of severe symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

While the veteran's GAF score is indicative of severe 
symptoms, and the examiner assessed the veteran's PTSD as 
severe, an increase may not be based solely on the labeling 
of the veteran's disability as severe.  There must be a 
showing that the veteran's PTSD, at some point pertinent to 
the appeal, was so severe that it warranted a rating higher 
than 50 percent.  In doing so, the Board must look closely at 
the GAF score in relation to all of the evidence in order to 
properly evaluate the veteran's disability.  In this regard, 
the Board points out that a GAF score is often reflective of 
the veteran's overall functioning in social and occupational 
settings, and takes into account other factors that may 
influence the score.  These other factors appear to include 
ongoing stresses in his life and alcohol usage, although the 
latter appears to be on the decline.  While the extent to 
which these factors bear on the assigned score is unknown, 
the Board still must keep these factors in mind.  It should 
also be noted that, by the examiner's own admission, the GAF 
of 44 was intended to represent the fact that the veteran's 
PTSD had declined in the prior 5-year period, a large portion 
during which the veteran had not yet been granted service 
connection for PTSD.   

The Board also points out that, although the November 2002 
examiner assessed the veteran's PTSD as "severe", none of 
the symptoms indicative of a "severe" condition, per the 
DSM-IV, have been shown-specifically, there has been no 
evidence of  suicidal ideation, severe obsessional rituals or 
frequent shoplifting, nor has there been any serious 
impairment in social, occupational, or school functioning, 
such as the absence of friends, or the inability to keep a 
job due to psychiatric symptoms.  In evaluating the veteran, 
the examiner appeared to place a great deal of emphasis on 
the effect that Vietnam had had on the veteran-namely, his 
rumination on this experience to the point where it was a 
focal point in his life.  While the veteran's Vietnam 
experience may have severely affected the veteran 
emotionally, as indicated by the examiner, and prevented a 
complete adjustment to civilian life, the evidence has shown 
that such impairment has not resulted in deficiencies in most 
areas.  The Board must conclude then that, notwithstanding 
the GAF assigned and the examiner's assessment as to the 
severity of the veteran's PTSD, the resulting impairment has 
been limited to a few areas of his life, as noted above, 
rather than most areas associated with social and 
occupational functioning, as is required for at least the 
next higher rating of 70 percent.  

Thus, the Board finds the record presents no basis for 
assignment of more than the current 50 percent rating at any 
point since the March 12, 2002, effective date of the grant 
of service connection for PTSD.  As such, there is no basis 
for staged rating, pursuant to Fenderson.  As the criteria 
for the next higher, 70 percent rating have not been met, it 
follows that the criteria for the maximum 100 percent 
evaluation likewise are not met.

For all the foregoing reasons, the Board concludes that the 
claim for an initial rating in excess of 50 percent for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


